UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            < .1
 Galgano,

                                        Plaintiff,
                 - against                                                    ORDER

 County of Putnam, et al.

                                        Defendants.
                                                                     16Civ.3572(KMK)(PED)


PAUL E. DAVISON, U.S.M.J.:


        By letter-motion dated June 23, 2021, plaintiff seeks a protective order with respect to


329 Requests to Admit (the "May Requests") served by the Individual County Defendants

("ICDs") on May 24, 2021. [Dkts. 575-76.] The ICDs served a responsive letter on June 28,


2021. [Dkt. 582.] Plaintiffs motion is GRANTED.'

       Rule 36(a) provides, in pertinent part, that "[a] party may serve on any other party a


written request to admit, for purposes of the pending action only, the truth of any matters within


the scope of Rule 26(b)(l) relating to; (A) facts, the application of law to fact, or opinions about

either; and (B) the genuineness of any described documents." Rule 36 is "not a discovery


device." T. Rowe Price Small-Cap Fund v. Oppenheimer & Co., 174 F.R.D. 38, 42 (S.D.N.Y.


1997), It is instead '"a procedure for obtaining admissions for the record of facts already known'


by the seeker." Dubin v. E.F.Hutton Group, 125 F.R.D. 372, 375 (S.D.N.Y. 1989), c|yotmg 8 C.


Wright & A. Miller, Federal Practice and Procedure, § 2253 (1970). Rule 36 is thus a

mechanism for narrowing the issues, and toward that end the requesting party must ensure that


the requests are set forth "simply, directly, not vaguely or ambiguously, and in such a manner


that they can be answered with a simple admit or deny without an explanation, and in certain



       'On July 30, 2021, counsel for interested party Helen Galgano filed a letter in support of
plaintiffs motion, targeting a subset ofthe 329 Request to Admit. [Dkt. 585.] I need not reach
the issues raised by Ms. Galgano.
instances, permit a qimlificalion or explanation for purposes of clarification," Henry v.


Champlain Enterprises, Inc., 212 F.R.D. 73, 77 (N.D.N.Y. 2003).


        "Courts routinely disallow requests for admission that run into the hundreds on the


grounds that they are abusive, unreasonable, and oppressive." Robinson v. Morgan Stanley,


2009 U.S. Dist. I.EXIS 93971 at *6 (N.D. IlI.Oct. 8, 2009). Sec Kamdem-Ouaffo v. Balchem


Corp., 2020 US. Dist. LEXIS 15648 at * 3-4 (S.D.N.Y. Jan. 29, 2020)(Davison, J.)(737


requests; "sheer number of requests" warranted protective order to protect opponent from


oppression or undue burden), citing Joseph L. v. Conn. Dep't of Children & Families, 225


F.R.D. 400, 403 (D. Conn. 2005)(163 requests for admissions "excessive to the point of being


abusive" warranting protective order).


       Here, the ICDs apparently served what plaintiff describes as "separate requests, each


purporting to involve text messages between Plaintiff and some 75 other individuals . . . [e]ach


requesting] admissions about the accuracy and authenticity of some 60,000 individual text

messages included in a spreadsheet" in March 2021 (the "March requests".) [Dkt. 576, p. 1.]


Thus, the 329 May requests are in addition 16 the 75 March requests; the total tally of requests

served on plaintiff by the ICDs stands at 404. In this smgle-plaintiff civil rights action, the Court

readily concludes that the "sheer number" of requests served on plaintiff warrant a protective


order on the basis of oppression and undue burden. See Rule 26(c)(l).


       Having determined that a protective order is warranted due to the oppressive number of



       20n January 29, 2021, in a footnote to an Order denying other relief, the Court specified
that "nothing in [the January 29 Order] precludes defendants from "requesting that plaintiff
admit the genuineness oflext messages already in defendants' possession pursuant to Rule
36(a)(l)(B)." [Dkt. 494, p. 6 fn. 3.] Although the ICDs' March 2021 requests are not before the
Court, it appears that the March 2021 requests are responsive to that footnote. The Court
expresses no opinion regarding the March 2021 requests, which are not a subject of this Order.
requests, the Court will not undertake the oppressive task of individualized review of the 329

requests. The Court notes, however, that many of the May requests - in contrast, apparently, to


the March requests - do not seek admissions as to the authenticity or "genuineness" of


documented communications, see Rule 36(a)(l)(B), but instead seek to have plaintiff adopt the

ICDs' paraphrase of a communication, or adopt a truncated exceipt from a longer


communication. Requests framed in this manner invite nuanced, quibbling responses as


distinguished from the simple "admit or deny" responses contemplated by Rule 36.


       Accordingly, plaintiffs application for a protective order is GRANTED. The Clerk is

respectfully requested to close Dkts. 575-76.


Dated: June 30, 2021
       White Plains, New York

                                                SO ORDE?D


                                                PauTBfttavison, U.S.MJ;
